Citation Nr: 1720928	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-44 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Center


THE ISSUE

Entitlement to nonservice-connected burial benefits, to include entitlement to a plot or interment allowance.


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to May 1948.  The appellant here is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 administrative decision by the Department of Veterans Affairs (VA) Pension Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in July 2015 from natural causes.  The record does not reflect any service-connected disabilities at the time of death. 

2. The Veteran died at a hotel; there is no evidence that he died following transportation from a VA facility. 

3. The record does not reflect that at the time of the Veteran's death, he was in receipt of VA disability compensation or pension, nor has it been suggested that, for the receipt of military retirement pay, he would have been in receipt of compensation. 

4. The record does not reflect that the Veteran had any pending claims for VA disability compensation or pension at the time of death.

5. Although the Veteran did serve during a period of wartime, his body was not being held by a State.


CONCLUSION OF LAW

The criteria for nonservice-connected burial benefits have not been met.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 3.1700 -3.1713 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

The resolution of the issue here, however, is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA service-connected burial benefits.  As such, the VCAA is inapplicable with respect to this case.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason, 16 Vet. App. at 129; VAOPGCPREC 5-2004 (June 23, 2004).

II. Entitlement to Burial Benefits

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713 (2016).

The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  While section 3.1702 explains that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014, the matter at hand does not involve the provisions regarding automatic payments to surviving spouses or priority of payments.

Here, the new regulations regarding nonservice-connected burial benefits are for application because the current claim was filed after July 7, 2014.  On the appellant's July 2015 claim for burial benefits, she indicated that the Veteran's death was not service-connected.  There is also no evidence suggesting a link between the Veteran's death and his active service.  Thus, only the nonservice-connected burial benefits regulations are for potential application, and service-connected burial benefits are not warranted.  The Board will analyze the claim under applicable new regulations in effect at the time the appellant's claim was filed in 2015.
 
The new regulation regarding nonservice-connected burial benefits is found at 38 C.F.R. § 3.1705 (2016).  That regulation provides that a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits. 

In addition to the nonservice-connected burial allowance authorized by this section, VA may reimburse for transportation expenses related to burial in a national cemetery under § 3.1709; and, VA may pay the plot or interment allowance for burial in a State veterans cemetery under § 3.1707(a) (2016).

Burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (2016). 

 It is noted at the outset that claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1702 (b)(3).  Likewise, a claim for a plot allowance may be executed by "[t]he person(s) whose personal funds were used to defray the cost of the plot or interment expenses."  38 C.F.R. § 3.1702 (c)(1).  Thus, based on the above factual history, the claim has been timely filed, and the appellant is the party with legal standing to submit the claim for a burial allowance. However, she has not submitted the threshold evidence required to show she has legal standing to submit the claim for a plot allowance, as there is no evidence showing the cost of a plot or gravesite, if any, and who paid such charges.  Thus, without proof that the appellant's funds were used to defray the cost of the plot expenses, the Board may not consider her application for a plot allowance.  As will be explained below, even if there was a valid receipt showing that the appellant had purchased a plot, a grant of her claim for a plot allowance would still not be warranted.

The facts of this case are not in dispute.  The Veteran died on July [REDACTED], 2015.  He was discovered at a hotel in Cedar City, Utah.  His death certificate lists his cause of death as natural causes, not otherwise specified. 

At the time of his death, the Veteran was not in receipt of pension or compensation, he did not have a claim for benefits pending, and his body was not held by a state due to a lack of next of kin. There is also no evidence that the Veteran would have been receiving disability compensation but for the receipt of military retired pay. 

Under these circumstances, non-service connected burial benefits are not warranted. The appellant's claim fails because the Veteran was not receiving VA pension or disability compensation, because there is no evidence that he would have been receiving disability compensation if not for the receipt of military retired pay, and because the Veteran did not have a claim pending at the time of his death.  38 C.F.R. § 3.1705(b).

As there is also no evidence that the Veteran died in a VA facility or while being transported to or from such a facility, burial benefits are not warranted under 38 C.F.R. § 3.1706.  As noted above, he died in a hotel room.  In addition, there is no evidence of  transportation expenses related to burial in a national cemetery under 38 C.F.R. § 3.1709.  In the appellant's July 2015 application for burial benefits, she indicated that the Veteran's place of burial was located in San Diego, California, and that he was not buried in a national cemetery or one owned by the federal government.

The Veteran is considered to have been a "veteran" for VA purposes such that he was eligible to have been buried in a national cemetery.  38 C.F.R. § 3.1701 (2016).  The Veteran was cremated and his remains are located in San Diego, California.  He was not buried in a national cemetery or other cemetery controlled by the United States.  Nevertheless, any claim for plot or interment allowance would still fail as the Veteran was not eligible for a burial allowance and he did not die while admitted to a VA facility, as previously explained.  Nor was the Veteran discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty, for a service-connected death.  In other words, plot allowance would be precluded by other applicable provisions of 38 C.F.R. § 3.1707.  Consequently, the Board finds that the legal requirements for entitlement to a plot or interment allowance have not been met, and any claim for such would necessarily be denied.

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  There being no doubt to be resolved, entitlement to nonservice-connected burial benefits is not warranted.



ORDER

Entitlement to nonservice-connected burial benefits, to include entitlement to a plot or interment allowance, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


